UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1435


LOUIS BONANNO, SR.,

                Plaintiff - Appellant,

          v.

VIRGINIA LAND & IMPROVEMENT CORPORATION,

                Defendant – Appellee,

          and

DON COOPER, V.P.; RICK NORMAN, G.M.,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00710-TSE-TRJ)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Bonanno, Sr., Appellant Pro Se. Paul Charles Miller, PAUL
C. MILLER PLC, Annandale, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Louis      Bonanno,   Sr.,       appeals    the    district     court’s

orders   dismissing     his    civil    action   and    denying    his     various

motions for reconsideration of that order.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                    See Bonanno v. Va.

Land & Improvement Corp., No. 1:13-cv-00710-TSE-TRJ (E.D. Va.

Mar. 12, 2014, Apr. 30, 2014, May 28, 2014, and June 18, 2014).

We   dispense   with    oral   argument      because   the     facts   and   legal

contentions     are   adequately   presented      in   the     materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2